—Appeal by the defendant from a judgment of the Supreme Court, Queens County (LaTorella, J.), rendered November 8, 1996, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty before the Supreme Court had rendered a decision on his suppression motion, the defendant forfeited his right to appellate review of this issue (see, People v Fernandez, 67 NY2d 686; People v Ramos, 232 AD2d 433, 434).
The defendant’s remaining contention is without merit. Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.